—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered October 22, 1993, convicting him of attempted murder in the first degree, aggravated assault upon a police officer, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, we conclude that the Supreme Court’s adverse inference charge was an appropriate Rosario sanction (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866). Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.